PER CURIAM:
W. Charles Fletcher, Esquire, appointed counsel for Scott Brandon Heath, has moved to withdraw from further representation of Heath, because, in his opinion, the appeal is without merit. Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Heath’s conviction and sentence are AFFIRMED.